Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 24, 2012                                                                                 Robert P. Young, Jr.,
                                                                                                               Chief Justice

  145141                                                                                             Michael F. Cavanagh
                                                                                                           Marilyn Kelly
                                                                                                     Stephen J. Markman
                                                                                                     Diane M. Hathaway
                                                                                                         Mary Beth Kelly
  ARENAC PROPERTY I, LLC, ARENAC                                                                         Brian K. Zahra,
  PROPERTY II, LLC, and ARENAC                                                                                      Justices
  PROPERTY III, LLC,
            Plaintiffs-Appellees,
  v                                                                SC: 145141
                                                                   COA: 303766
                                                                   Arenac CC: 10-011481-CH
  ARENAC COUNTY TREASURER and
  ARENAC COUNTY LAND BANK,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 24, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court prior to the
  completion of the proceedings ordered by the Court of Appeals.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 24, 2012                  _________________________________________
        p0917                                                                Clerk